

Exhibit 10.1
EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of October 30,
2020 (the “Effective Date”), by and between Soliton, Inc., a Delaware
corporation (the “Company”) having its principal place of business at
5304 Ashbrook Drive, Houston, Texas 77081, and Brad Hauser (“Executive”), and
the Company and the Executive collectively referred to herein as the “Parties”).
WITNESSETH:
    WHEREAS, the Company desires to hire Executive and to employ him as the
Company’s Chief Executive Officer (“CEO”) and President commencing on November
2, 2020 (the“Start Date”), and the Parties desire to enter into this Agreement
embodying the terms of such employment; and
    
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
promises of the Parties contained herein, the Parties, intending to be legally
bound, hereby agree as follows:
1.    Term. The term of employment under this Agreement (the “Term”) shall
commence on the Start Date and shall continue until terminated by the Company or
Executive in accordance with the terms and conditions set forth herein.
2.    Title and Job Duties.
(a)    Subject to the terms and conditions set forth in this Agreement, the
Company agrees to employ Executive as CEO and President. Executive shall report
directly to the Board of Directors.
(b)    Executive accepts such employment and agrees during the Term to devote
his full business and professional time and energy to the Company, and agrees
faithfully to perform his duties and responsibilities in an efficient,
trustworthy and business-like manner. Executive also agrees that the Board of
Directors shall determine from time to time such other duties as may be assigned
to Executive. Executive agrees to carry out and abide by such directions of the
Board of Directors. Executive’s principal place of employment shall be from his
home office in California; provided, however, that Executive understands and
agrees that Executive will be required to travel from time to time for business
reasons and to the principal offices of the Company currently located in
Houston, Texas.
(c)    Without limiting the generality of the foregoing, Executive shall not,
without the written approval of the Company, render services of a business or
commercial nature to any other person, firm, or corporation, which offers any
products which are competitive with the products offered by the Company, whether
for compensation or otherwise, during his employment hereunder. The foregoing
limitation shall not apply to Executive’s involvement in associations, charities
and service on another entity’s board of directors, provided such involvement
does not interfere with Executive’s responsibilities. Notwithstanding any of the
foregoing, Executive will be permitted to engage in the activities approved by
the Compensation
    

--------------------------------------------------------------------------------



Committee and to purchase or own less than five percent (5%) of the publicly
traded securities of any Person (as defined below); provided that, in the latter
case such ownership represents a passive investment and that Executive is not a
controlling Person of, or a member of a group that controls, such Person;
provided further that, the activities described above do not interfere with the
performance of Executive’s duties and responsibilities to Company as provided
hereunder. As used herein, “Person” means an individual, corporation,
partnership, joint venture, limited liability company, unincorporated
organization, trust, association or other entity.
3.    Salary and Additional Compensation.
(a)    Base Salary. The Company shall pay to Executive an annual base salary
(“Base Salary”) of $475,000 in accordance with the Company’s normal payroll
procedures. The Compensation Committee of the Board of Directors of the Company
(the “Board”) shall review the Executive’s Base Salary no less than annually and
may increase (but not decrease) such Base Salary during the Term.
(b)    Annual Bonus. For each compensation year during the Term and commencing
with the 2021 compensation year, Executive will be entitled to receive an annual
cash bonus (the “Annual Bonus”), payable with respect to each compensation year
completed during the Term, within ninety (90) days of the completion of such
compensation year. The final determination on the amount, if any, of the Annual
Bonus will be made by, and in the sole discretion of the Compensation Committee
(or the Board, if such committee has been dissolved), based on goals and
objectives approved by the Compensation Committee of the Board (or the Board, if
such committee has been dissolved). The target Annual Bonus for the 2021
compensation year will be 65% of Base Salary. Executive will be entitled to
receive a prorated portion of cash bonus for the period employed by the Company
during 2020 based on the currently approved goals and objectives for the
Company’s executive officers for 2020. The term “compensation year” shall mean
the Company’s fiscal year.
(c)    Initial RSU Grant. On the Effective Date, Executive will be granted a
restricted stock unit award under the Soliton, Inc. 2018 Stock Plan (the “Stock
Plan”) for 200,000 shares of Company common stock (the “Initial Grant”). The
Initial Grant shall vest in four (4) equal installments on each of the
succeeding four anniversary dates of the date of grant; provided Executive
remains continuously employed by Company on and does not resign prior to each
such vesting date; provided further that the vesting of the Initial Grant shall
be accelerated upon a Change in Control (as defined in the Soliton, Inc. 2018
Stock Plan) or the termination by the Company without Cause or by Executive for
Good Reason. The Initial Grant shall be made pursuant to the Soliton, Inc. 2018
Stock Plan, and shall in all respects be subject to the terms and conditions of
the Stock Plan.
(d)    Option Grant. On the Effective Date, Executive will be granted a stock
option to purchase 350,000 shares of Company common stock at an exercise price
per share equal to the closing price per share of the Company’s common stock on
the Effective Date (the “Option Grant”). The Option Grant shall have a term of
ten years and shall vest in four (4) equal installments on each of the
succeeding four anniversary dates of the date of grant; provided Executive
remains continuously employed by Company on and does not resign prior to each
such vesting date. The Option Grant shall in all respects be subject to the
terms and conditions of the Stock Plan.
2

--------------------------------------------------------------------------------



(e)    Annual Option Grant. For each compensation year during the Term and
commencing with the 2022 compensation year, Executive will be entitled to
receive an annual option grant under the Stock Plan (the “Annual Grant”),
subject to the availability of shares of common stock under the Stock Plan,
issuable with respect to each compensation year of the Term, within ninety (90)
days of the completion of such compensation year, provided Executive is employed
by the Company on such date. The final determination on the amount, if any, of
the Annual Grant will be made by, and in the sole discretion of the Compensation
Committee (or the Board, if such committee has been dissolved), based on goals
and objectives approved by the Compensation Committee of the Board (or the
Board, if such committee has been dissolved). The target Annual Grant for the
2022 compensation year will determined by dividing $1,000,000 by the
Black-Scholes value per share of Common Stock on the date of grant. The Annual
Grant shall have a term of ten years and shall vest in four (4) equal
installments on each of the succeeding four anniversary dates of the date of
grant, provided Executive remains continuously employed by Company through each
such vesting date. The Annual Grant shall be made pursuant to the Stock Plan,
and shall in all respects be subject to the terms and conditions of such plan.
4.    Expenses. In accordance with Company policy, the Company shall reimburse
Executive for all reasonable association fees, professional related expenses
(certifications, licenses and continuing professional education) and business
expenses properly and necessarily incurred and paid by Executive in the
performance of his duties under this Agreement, upon presentment of detailed
receipts in the form required by the Company’s policy. Notwithstanding the
foregoing, all expenses must be promptly submitted for reimbursement by the
Executive. In no event shall any reimbursement be paid by the Company after the
end of the calendar year following the calendar year in which the expense is
incurred by the Executive. The Company will reimburse Executive for costs and
fees associated with the review of this Agreement, in an amount not to exceed
$5,000.
5.    Benefits.
(a)    Vacation and Sick Leave. Executive shall be entitled to four (4) weeks of
vacation per year and six (6) days of sick leave per year, in accordance with
the Company’s applicable policies.
(b)    Health Insurance and Other Plans. Executive shall be eligible to
participate in the Company’s medical, dental and other employee benefit
programs, if any, that are provided by the Company for its employees at
Executive’s level in accordance with the provisions of any such plans, as the
same may be in effect from time to time.
6.    Termination.
(a)    Termination at the Company’s Election.
(i)    For Cause. Executive’s employment may be terminated by the Company at any
time for Cause (as defined below) upon written notice to Executive given
pursuant to Section 12 of this Agreement. For purposes of this Agreement,
“Cause” shall mean that Executive: (A) pleads “guilty” or “no contest” to, or is
convicted of a felony under federal or state law; (B) engages in conduct, in the
performance of Executive’s duties hereunder, that
3

--------------------------------------------------------------------------------



constitutes gross negligence or willful misconduct, other than as a result of
any Disability; (C) engages in substantiated fraud, misappropriation or
embezzlement against the Company; (D) engages in any wilful misconduct that
causes material harm to the reputation of the Company; or (E) materially
breaches any term of this Agreement. To the extent any act or claim allegedly
giving rise to Cause may be cured, the Company shall provide Executive with
written notice within thirty (30) days of the first instance of the act or claim
allegedly giving rise to Cause and Executive shall have thirty (30) days to cure
such act or claim. For purposes of this provision, no act or failure to act on
the part of Executive shall be considered “willful” unless it is done, or
omitted to be done, by Executive in bad faith or without reasonable belief that
Executive’s action or omission was in the best interests of Company. Any act, or
failure to act, based upon authority given pursuant to a resolution duly adopted
by the Board or upon the advice of counsel for Company shall be conclusively
presumed to be done, or omitted to be done, by Executive in good faith and in
the best interests of Company.
(ii)    Upon Disability. If a Disability (as defined below) of Executive has
occurred, the Company may give to Executive written notice of its intention to
terminate Executive’s engagement. In such event, Executive’s engagement shall
terminate effective on the 30th day after receipt of such notice by Executive
(the “Disability Effective Date”), provided that, within thirty (30) days after
such receipt, Executive shall not have returned to full-time performance of
Executive’s duties. For purposes of this Agreement, “Disability” shall mean
Executive is entitled to receive long-term disability benefits under Company’s
long-term disability plan, or if there is no such plan, Executive’s inability,
due to physical or mental incapacity, to substantially perform his duties and
responsibilities under this Agreement for one hundred eighty (180) days out of
any three hundred sixty-five (365) day period or one hundred twenty (120)
consecutive days; provided however, in the event Company temporarily replaces
Executive, or transfers Executive’s duties or responsibilities to another
individual on account of Executive’s inability to perform such duties due to a
mental or physical incapacity which is, or is reasonably expected to become, a
Disability, then Executive’s employment shall not be deemed terminated by
Company. To the extent the Company does not have a long-term disability plan,
any question as to the existence of Executive’s Disability as to which Executive
and Company cannot agree shall be determined in writing by a qualified
independent physician mutually acceptable to Executive and Company. If Executive
and Company cannot agree as to a qualified independent physician, each shall
appoint such a physician and those two physicians shall select a third who shall
make such determination in writing. The determination of Disability made in
writing to Company and Executive shall be final and conclusive for all purposes
of this Agreement.
(iii)    Upon Death or Without Cause. The Company may terminate Executive’s
employment at any time: (A) upon Executive’s death or (B) with thirty (30) days
prior written notice, at any time without Cause for any or no reason.
(b)    Termination at Executive’s Election; Good Reason Termination.
Notwithstanding anything contained elsewhere in this Agreement to the contrary,
Executive may terminate his employment hereunder at any time and for any reason,
upon thirty (30) days’ prior written notice given pursuant to Section 12 of this
Agreement (“Voluntary Resignation”), provided that upon notice of resignation,
the Company may terminate Executive’s employment immediately and pay Executive
thirty (30) days’ Base Salary in lieu of notice. Furthermore, the Executive may
terminate this Agreement for “Good Reason,” which shall be deemed to exist: (i)
4

--------------------------------------------------------------------------------



if the Board, or the board of directors or managers of any successor entity of
the Company, removes the Executive as either (x) the Chief Executive Officer or
President of the ultimate parent entity of the Company or successor entity, or
(y) a Section 16 officer; (ii) if the Company requires Executive, without
Executive’s consent, to be based at any office located more than 25 miles from
the Executive’s home; (iii) if there is a ten percent (10%) or greater reduction
of Executive’s Base Salary below the amount specified in Section 3(a), other
than a general reduction in Base Salary that affects all similarly situated
employees of Company in substantially the same proportions; (iv) if Executive is
assigned any duties materially inconsistent with the duties or responsibilities
of the Chief Executive Officer and President of the Company as contemplated by
this Agreement or any other action by the Company that results in a material
diminution in such position, authority, duties, or responsibilities, including
any change to the person or persons to whom Executive reports, but excluding an
isolated, insubstantial, and inadvertent action not taken in bad faith; or (v) a
material breach by the Company of this Agreement, or any other agreement entered
into between the Company and Executive. Good Reason shall not exist hereunder
unless the Executive provides notice in writing to the Company of the existence
of a condition described above within a period not to exceed ninety (90) days of
Executive learning of the facts that give rise to the claim of Executive’s
intent to terminate for Good Reason, and with respect to subsection (v) of this
section, to the extent such material breach may be cured, the Company does not
remedy the condition within thirty (30) days of receipt of such notice.
(c)    Termination in General. If Executive’s employment with the Company
terminates for any reason, the Company will pay or provide to Executive: (i) any
unpaid Base Salary through the date of employment termination, (ii) any unpaid
Annual Bonus for the compensation year prior to the compensation year in which
the termination occurs (payable at the time the bonuses are paid to employees
generally), (iii) any accrued but unused vacation or paid time off in accordance
with the Company’s policy, (iv) reimbursement for any unreimbursed business
expenses incurred through the termination date, to the extent reimbursable in
accordance with Section 4, and (v) all other payments or benefits (if any) to
which Executive is entitled under the terms of any benefit plan or arrangement.
7.    Severance.
(a)    A “Covered Period” is defined as the period commencing three (3) months
prior to a Change in Control and ending twelve (12) months following a Change in
Control.
(b)    Severance Outside of a Covered Period
(i)    If Executive’s employment is terminated outside of a Covered Period, by
the Company without Cause (and for other than death or Disability) or by
Executive for Good Reason, Executive shall be entitled to receive a severance
payment equal to (i) twelve months of Executive’s Base Salary, and (ii) one
hundred percent (100%) of the target Annual Bonus for the compensation year in
which such termination occurs. Such severance payment shall be made in a single
lump sum sixty (60) days following such termination, provided the Executive has
executed and delivered to the Company, and has not revoked a general release of
the Company, its parents, subsidiaries and affiliates and each of its officers,
directors, employees, agents, successors and assigns, and such other persons
and/or entities as the Company may determine, in a form reasonably acceptable to
the Company. Such general release shall be
5

--------------------------------------------------------------------------------



delivered on or about the date of termination and must be executed within
twenty-one (21) days of delivery of the release.
(ii)    If Executive's employment is terminated outside of a Covered Period by
the Company without Cause (and for other than Disability) or by Executive for
Good Reason, and if Executive is eligible for and elects to continue to
participate in the Company’s medical and dental benefit programs pursuant to
COBRA and applicable state continuation laws and regulations, the Company will
continue to pay the same portion of Executive's medical and dental insurance
premiums under COBRA as during active employment (for Executive and eligible
spouse and dependents) until the earlier of: (1) twelve months from Executive's
termination of employment; or (2) the date Executive is eligible for medical
and/or dental insurance benefits from another employer.
(c)    Severance Within a Covered Period
(i)    If Executive’s employment is terminated within a Covered Period, by the
Company without Cause (and for other than death or Disability) or by Executive
for Good Reason, Executive shall be entitled to receive a severance payment
equal to (i) eighteen months of Executive’s Base Salary, and (ii) one hundred
and fifty percent (150%) of the target Annual Bonus for the compensation year in
which such termination occurs. Such severance payment shall be made in a single
lump sum sixty (60) days following such termination, provided the Executive has
executed and delivered to the Company, and has not revoked a general release of
the Company, its parents, subsidiaries and affiliates and each of its officers,
directors, employees, agents, successors and assigns, and such other persons
and/or entities as the Company may determine, in a form reasonably acceptable to
the Company. Such general release shall be delivered on or about the date of
termination and must be executed within twenty-one (21) days of delivery of the
release.
(ii)    If Executive’s employment is terminated within a Covered Period, by the
Company without Cause (and for other than death or Disability) or by Executive
for Good Reason, one hundred percent (100%) of all Company equity awards held by
Executive as of immediately prior to such termination shall accelerate and
become vested. If any such equity awards are cancelled by operation of the Stock
Plan prior to the Change in Control, then upon such Change in Control, Executive
shall be paid the cash value of such cancelled equity awards, net of any
applicable exercise price.
(iii)    If Executive's employment is terminated within a Covered Period by the
Company without Cause (and for other than Disability) or by Executive for Good
Reason, and if Executive is eligible for and elects to continue to participate
in the Company’s medical and dental benefit programs pursuant to COBRA and
applicable state continuation laws and regulations, the Company will continue to
pay the same portion of Executive's medical and dental insurance premiums under
COBRA as during active employment (for Executive and eligible spouse and
dependents) until the earlier of: (1) twenty-four months from Executive's
termination of employment; or (2) the date Executive is eligible for medical
and/or dental insurance benefits from another employer.
(d)    Notwithstanding the foregoing, (i) any payment(s) of “nonqualified
deferred compensation” (within the meaning of Section 409A of the Code and the
regulations
6

--------------------------------------------------------------------------------



and official guidance issued thereunder (“Section 409A”)) that is/are required
to be made to Executive hereunder as a “specified employee” (as defined under
Section 409A) as a result of such employee’s “separation from service” (within
the meaning of Section 409A) shall be delayed for the first six (6) months
following such separation from service (or, if earlier, the date of death of the
specified employee) and shall instead be paid upon expiration of such six (6)
month delay period; and (ii) for purposes of any such payment that is subject to
Section 409A, if the Executive’s termination of employment triggers the payment
of “nonqualified deferred compensation” hereunder, then the Executive will not
be deemed to have terminated employment until the Executive incurs a “separation
from service” within the meaning of Section 409A.
8.    Confidentiality Agreement; Inventions.
(a)    Executive understands that during the Term he may have access to
unpublished and otherwise confidential information both of a technical and
non-technical nature, relating to the business of the Company and any of its
parents, subsidiaries, divisions, affiliates (collectively, “Affiliated
Entities”), or clients, including without limitation any of their actual or
anticipated business, research or development, any of their technology or the
implementation or exploitation thereof, including without limitation information
pertaining to patent formulations, vendors, prices, costs, materials, processes,
codes, material results, technology, system designs, system specifications,
materials of construction, trade secrets and equipment designs, including
information disclosed to the Company by others under agreements to hold such
information confidential (collectively, the “Confidential Information”).
Executive agrees to observe all Company policies and procedures concerning such
Confidential Information. Executive further agrees not to disclose or use,
either during his employment or at any time thereafter, any Confidential
Information for any purpose, including without limitation any competitive
purpose, unless authorized to do so by the Company in writing, except that he
may disclose and use such information when necessary in the performance of his
duties for the Company. Executive’s obligations under this Agreement will
continue with respect to Confidential Information, whether or not his employment
is terminated, until such information becomes generally available from public
sources through no action of Executive. Notwithstanding the foregoing, however,
(i) Executive shall be permitted to disclose Confidential Information as may be
required by a subpoena or other governmental order, provided that he first
notifies promptly the Company of such subpoena, order or other requirement and
allows the Company the opportunity to obtain a protective order or other
appropriate remedy, and (ii) nothing herein shall prohibit Executive from
reporting a suspected violation of law to any governmental or regulatory agency
and cooperating with such agency, or from receiving a monetary recovery for
information provided to such agency, or making disclosures that are otherwise
protected under applicable law or regulation. The Company acknowledges that
Confidential Information does not include, and Executive’s obligations of
confidence do not apply to, that which was already known to Executive, prior to
becoming affiliated with the Company in any capacity, including but not limited
to, as an officer, director, employee or consultant to the Company, or which is
now publicly available or which becomes publicly available in the future other
than by breach of this Agreement by Executive, or which is disclosed to
Executive by third parties under no obligation of confidence to the Company.
(b)    During Executive’s employment, upon the Company’s request, or upon the
termination of his employment for any reason, Executive will promptly deliver to
the Company all documents, records, files, notebooks, manuals, letters, notes,
reports, customer and
7

--------------------------------------------------------------------------------



supplier lists, cost and profit data, e-mail, apparatus, computers, cell phones,
tablets, hardware, software, drawings, and any other material of the Company or
any of its Affiliated Entities or clients, including all materials pertaining to
Confidential Information developed by Executive or others, and all copies of
such materials, whether of a technical, business or fiscal nature, whether on
the hard drive of a laptop or desktop computer, in hard copy, disk or any other
format, which are in Executive’s possession, custody or control.
(c)    Executive will promptly disclose to the Company any idea, invention,
discovery or improvement, whether patentable or not (“Creations”), conceived or
made by him alone or with others at any time during his employment, whether
pursuant to this Agreement or pursuant to any prior employment or consulting
agreement and which relates in any way to the Company’s business or to the
current or anticipated research or development of the Company or any of its
Affiliated Entities, as evidenced by written documentation. Executive agrees
that the Company owns all such Creations, conceived or made by Executive alone
or with others at any time during his employment and which relates in any way to
the Company’s business or to the current or anticipated research or development
of the Company or any of its Affiliated Entities, as evidenced by written
documentation, and Executive hereby assigns and agrees to assign to the Company
all rights he has or may acquire therein and agrees to execute any and all
applications, assignments and other instruments relating thereto which the
Company deems necessary or desirable. These obligations shall continue beyond
the termination of his employment with respect to Creations and derivatives of
such Creations conceived or made during his employment with the Company.
Executive understands that the obligation to assign Creations to the Company
shall not apply to any Creation which is developed entirely on his own time
without using any of the Company’s equipment, supplies, facilities, and/or
Confidential Information unless such Creation (a) relates in any way to the
Company’s business or to the current or anticipated research or development of
the Company or any of its Affiliated Entities, as evidenced by written
documentation; or (b) results in any way from his work at the Company.
(d)    Executive will not assert any rights to any invention, discovery, idea or
improvement relating to the business of the Company or any of its Affiliated
Entities or to his duties hereunder as having been made or acquired by Executive
prior to his work for the Company, except for the matters, if any, described in
Appendix A to this Agreement.
(e)    During the Term, if Executive incorporates into a product or process of
the Company or any of its Affiliated Entities anything listed or described in
Appendix A, the Company is hereby granted and shall have a non-exclusive,
royalty-free, irrevocable, perpetual, worldwide license (with the right to grant
and authorize sublicenses) to make, have made, modify, use, sell, offer to sell,
import, reproduce, distribute, publish, prepare derivative works of, display,
perform publicly and by means of digital audio transmission and otherwise
exploit as part of or in connection with any product, process or machine.
(f)    Executive agrees to cooperate fully with the Company, both during and
after his employment with the Company, with respect to the procurement,
maintenance and enforcement of copyrights, patents, trademarks and other
intellectual property rights (both in the United States and foreign countries)
relating to such Creations. Executive shall sign all papers, including, without
limitation, copyright applications, patent applications, declarations, oaths,
formal assignments, assignments of priority rights and powers of attorney, which
the Company may deem necessary or desirable in order to protect its rights and
interests in any Creations.
8

--------------------------------------------------------------------------------



Executive further agrees that if the Company is unable, after reasonable effort,
to secure Executive’s signature on any such papers, any officer of the Company
shall be entitled to execute such papers as his agent and attorney-in-fact and
Executive hereby irrevocably designates and appoints each officer of the Company
as his agent and attorney-in-fact to execute any such papers on his behalf and
to take any and all actions as the Company may deem necessary or desirable in
order to protect its rights and interests in any Creations, under the conditions
described in this paragraph.
9.    Non-solicitation.
Executive agrees that, during the Term and until twelve months after the
termination of his employment, Executive will not, directly or indirectly,
including on behalf of any person, firm or other entity, actively solicit for
employment any employee of the Company or any of its Affiliated Entities, , or
induce any such employee to terminate his or her employment with the Company or
any of its Affiliated Entities.
10.    Representation and Warranty. The Executive hereby acknowledges and
represents that he has had the opportunity to consult with legal counsel
regarding his rights and obligations under this Agreement and that he fully
understands the terms and conditions contained herein. Executive represents and
warrants that Executive has provided the Company a true and correct copy of any
agreements that purport: (a) to limit Executive’s right to be employed by the
Company; (b) to prohibit Executive from engaging in any activities on behalf of
the Company; or (c) to restrict Executive’s right to use or disclose any
information while employed by the Company. Executive further represents and
warrants that Executive will not use on the Company’s behalf any information,
materials, data or documents belonging to a third party that are not generally
available to the public, unless Executive has obtained written authorization to
do so from the third party and provided such authorization to the Company. In
the course of Executive’s employment with the Company, Executive is not to
breach any obligation of confidentiality that Executive has with third parties,
and Executive agrees to fulfill all such obligations during Executive’s
employment with the Company. Executive further agrees not to disclose to the
Company or use while working for the Company any trade secrets belonging to a
third party.
11.    Injunctive Relief. Without limiting the remedies available to the
Company, Executive acknowledges that a breach of any of the covenants contained
in Sections 8 and 9 above may result in material irreparable injury to the
Company for which there is no adequate remedy at law, that it will not be
possible to measure precisely damages for such injuries and that, in the event
of such a breach or threat thereof, the Company shall be entitled, without the
requirement to post bond or other security, to obtain a temporary restraining
order and/or injunction restraining Executive from engaging in activities
prohibited by this Agreement or such other relief as may be required to
specifically enforce any of the covenants in Sections 8 and 9 of this Agreement.


9

--------------------------------------------------------------------------------



12.    Notice. Any notice or other communication required or permitted to be
given to the Parties shall be deemed to have been given if either personally
delivered, or if sent for next-day delivery by nationally recognized overnight
courier, and addressed as follows:
(a)    If to Executive, to:


Brad Hauser
________________
________________


(b)    If to the Company, to:


Soliton, Inc.
5304 Ashbrook Drive
Houston, Texas 77081
Attention: President


13.    Severability. If any provision of this Agreement is declared void or
unenforceable by a court of competent jurisdiction, all other provisions shall
nonetheless remain in full force and effect.
14.    Withholding. The Company may withhold from any payment that it is
required to make under this Agreement amounts sufficient to satisfy applicable
withholding requirements under any federal, state or local law.
15.    Indemnification/D&O Insurance. The Company shall purchase and maintain
director and officer liability insurance on such terms and providing such
coverage as the Board determines is appropriate from time-to-time, and the
Executive shall be covered by such insurance, pursuant to the terms of the
applicable plan(s) and policy(ies), to the same extent as similarly situated
officers and directors of the Company.
16.    Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of California, without regard
to the conflict of laws provisions thereof. Any action, suit or other legal
proceeding that is commenced to resolve any matter arising under or relating to
any provision of this Agreement shall be submitted to the exclusive jurisdiction
of any state or federal court in Santa Clara County, California.
17.    Waiver. The waiver by either Party of a breach of any provision of this
Agreement shall not be or be construed as a waiver of any subsequent breach. The
failure of a Party to insist upon strict adherence to any provision of this
Agreement on one or more occasions shall not be considered a waiver or deprive
that Party of the right thereafter to insist upon strict adherence to that
provision or any other provision of this Agreement. Any such waiver must be in
writing, signed by the Party against whom such waiver is to be enforced.
18.    Assignment. This Agreement is a personal contract and Executive may not
sell, transfer, assign, pledge or hypothecate his rights, interests and
obligations hereunder. Except as otherwise herein expressly provided, this
Agreement shall be binding upon and shall inure to the benefit of Executive and
his personal representatives and shall inure to the benefit of and be
10

--------------------------------------------------------------------------------



binding upon the Company and its successors and assigns, including without
limitation, any corporation or other entity into which the Company is merged or
which acquires all or substantially all of the assets of the Company.
19.    Entire Agreement. This Agreement (together with Appendix A hereto)
embodies all of the representations, warranties, covenants, understandings and
agreements between the Parties relating to Executive’s employment with the
Company. No other representations, warranties, covenants, understandings, or
agreements exist between the Parties relating to Executive’s employment. This
Agreement shall supersede all prior agreements, written or oral, relating to
Executive’s employment. This Agreement may not be amended or modified except by
a writing signed by the Parties.
[Signature page follows]

11

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
and delivered on the date first written above.





SOLITON, INC.       By:/s/ Lori Bisson                     Lori
Bisson  Executive Vice-President,  Chief Financial Officer 



Dated: November 2, 2020


12

--------------------------------------------------------------------------------



APPENDIX A
13